Citation Nr: 1827696	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Parkinson's disease.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to September 1972.  He died in June 2015.  The appellant is his surviving spouse.  The Agency of Original Jurisdiction (AOJ) granted her request for substitution for the purpose of this appeal in August 2015.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter was previously remanded by the Board for additional development in April 2015, December 2015 and July 2017.  It has been returned to and is now before the Board again.

Before the Veteran's death, he appointed the American Legion as his representative with regard to this appeal.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative received in October 2013.  However, after his death, his wife was substituted as the appellant, and she has not appointed a representative; as such, the appellant is not currently represented in this matter.  See, e.g., VA Memorandum dated in August 2015; Letter from the American Legion received in June 2017. 

The appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge in September 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay (particularly in light of the previous remands), it finds that yet another remand is necessary for further development of this claim prior to adjudication by the Board.

The record reflects that the Veteran was receiving disability benefits from the Social Security Administration (SSA), at least in part based on his disability stemming from his Parkinson's disease.  See, e.g., VA Form 21-4138, Statement in Support of Claim received in January 2013; August 1996 SSA Decision received in June 2012.  While some of the Veteran's disability-related SSA records have been obtained and are of record, it appears relatively clear to the Board that much of the Veteran's SSA documentation has not yet been obtained and is not of record.  In particular, it appears that a great majority of the medical records that the SSA used in making the determination of whether the Veteran was disabled are not of record.  See, e.g., August 1996 SSA Decision received in June 2012.  As they potentially relate to the Veteran's Parkinson's disease and resultant disability, these records are relevant to this instant claim.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the SSA and request the Veteran's complete SSA records, including all administrative decision(s) on her application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records, pursuant to the procedural requirements of 38 C.F.R. § 3.159(c).

2.  After completing the action specified above, and any other indicated development, the claim on appeal must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the appellant, and after she has had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




